[Corinthian Colleges, Inc. Letterhead]

June 30, 2005

     
     
     

Re: Amendment of Option Agreement

Dear      :

Corinthian Colleges, Inc. (the “Company”) has determined that it is advisable to
accelerate the vesting of all of its outstanding and otherwise unvested stock
option grants with exercise prices that are above the Company’s closing price on
NASDAQ as of June 30, 2005. Subject to the condition set forth below, this
accelerated vesting will apply to all stock options that have been granted to
you by the Company under its 1998 Performance Award Plan, 2003 Performance Award
Plan or 2004 New-Hire Award Plan (the “Plans”) with exercise prices that are
above the Company’s closing price on NASDAQ as of June 30, 2005 that are
outstanding and otherwise unvested as of the date of this letter (your
“Outstanding Options”).

This accelerated vesting of your Outstanding Options is conditioned, however, on
your agreement that you will not sell, transfer, assign, pledge, or otherwise
dispose of, alienate, or encumber, either voluntarily or involuntarily, any
shares that you acquire on exercising the accelerated portion of your
Outstanding Options at any time before that portion of your Outstanding Options
would have vested under the terms of the applicable Plan or award agreement
(without giving effect to this acceleration, but including any possible
acceleration of vesting that would otherwise occur following a change in control
or other circumstances causing accelerated vesting as set forth in the
applicable Plan and award agreement). Except as provided below, any sale or
transfer, or purported sale or transfer, of any such shares or any interest
therein prior to that vesting date shall be null and void. This restriction on
the transfer of shares will not apply to any transfer that would have been
permitted with respect to the underlying option under the terms of the
applicable Plan and option agreement—for example, a transfer upon your death or
to the Company; provided that any permitted transferee will acquire the shares
subject to the same transfer restrictions.

Example. Assume that you were granted an option on January 1, 2002 to purchase
1,000 shares of the Company’s common stock, that the option has vested with
respect to 750 shares and that the portion of the option covering the remaining
250 shares is scheduled to vest on January 1, 2006. Upon this letter amendment
becoming effective, the unvested portion of your option (covering 250 shares)
would be accelerated, and you would be entitled to exercise the entire option
and purchase 1,000 shares. You would be able to sell or otherwise transfer up to
750 shares immediately after you acquire them (subject to applicable law,
insider trading restrictions and other restrictions that would ordinarily apply
to any sale of Company stock by you). However, you would not be able sell or
otherwise transfer the 250 shares subject to the accelerated portion of the
option until January 1, 2006 (except under limited circumstances such as
transfers on death or to the Company or following the acceleration of vesting
that would otherwise have occurred in the applicable Plan or award agreement –
for instance, following a change in control).

If you decide to exercise the accelerated portion of your Outstanding Options
prior to the time that portion of your Outstanding Options would have otherwise
vested (including accelerated vesting set forth in the applicable Plan or award
agreement), the Company will issue shares only in certificate form evidencing
the shares you acquire on exercise with the following legend and such other
legends as may be required or appropriate under applicable law:

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND CORINTHIAN COLLEGES,
INC. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF
CORINTHIAN COLLEGES, INC.”

Additionally, you agree to redeliver the certificates to the Company to be held
by the Company until the restrictions on transfer have lapsed (i.e., until the
accelerated portion of your Outstanding Options would have otherwise vested).
Promptly after the transfer restrictions on any such shares have lapsed, the
Company will deliver to you a certificate or certificates, free of the
restrictive legend described above, evidencing such shares. Upon the occurrence
of a stock split, reverse stock split, stock dividend or any other change in
capitalization, reorganization, merger or similar event affecting the Company’s
common stock, the transfer restrictions set forth above applicable to any stock
that you may have acquired upon exercise of an option will continue in effect
with respect to any consideration or other securities received in respect of
such stock.

By executing this letter agreement, you and the Company agree that this letter
amendment amends, and supersedes any inconsistent provisions of, the award
agreements evidencing your Outstanding Options.

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement where indicated below and returning the executed
copy to the Company, care of [     ]. You should return the letter so that it is
received by the Company no later than June 30, 2005. If you have any questions,
please call [     ] at [     ].

Sincerely,

[Name]
[Title]

Acknowledged and Agreed:

By:

[Name of Optionee]

